Title: To George Washington from Thomas Green, 15 May 1788
From: Green, Thomas
To: Washington, George



Dear Sr
May th[e] 15. 1788

I Humbley beg your parden for my Neglet of Duty to you and I hope you will take it in Consideration and over look it this time and I will take Care for the time to Come that you never shall have any thing of the like happen any more when my farther and I left work a monday Night a took a little Grog and I found it hurt me the next day so that I was not fit to do any thing the next day and for Mohonys part he was wors then my self so we took a wark as far as Colo. ⟨stiff⟩ house and there was fool a nough to be perswaded by Mohony to go up to town which he promesed me that he hould not stop half a hour and when we got to town I never Could git site of him any more untill about Nine or ten OClock yesterday when I beged of him to Come

home with me which he promesed me that he hould if I hould stop for him aboute ½ a hour which I did to git him home with me which we both set oute to Come home togather and Mohony Come on all most to the turnpike and then turned back a gain and I have not seen him since so I Came home by my self Dear Sr I hope you will take it in Consideration and over look it this time and you never shall have any a thing to find fort with me again for I will not ever be perswaded by any person like him again. Sr I am Yours

Thos Green

